DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to point cloud compression.
With regards to claim 1, Chou (US 2017/0347122) discloses a method of encoding a point cloud to generate a bitstream of compressed point cloud data (paragraph 318), the point cloud being located within a volumetric space containing the points of the point cloud (paragraph 102), each of the points having a geometric location within the volumetric space (paragraph 102), wherein a sub-volume within the volumetric space contains a set of points the locations of which are to-be-coded (paragraph 319), the method comprising: coding the set of points to generate the bitstream (paragraph 319).
Guo (US 2012/0147961) discloses a method of encoding comprising: identifying geometric partitioning modes (paragraph 138); computing geometric distortions for partitioned prediction blocks (paragraph 138); coding prediction blocks (paragraph 72).
The prior art, either singularly or in combination, does not disclose the limitation “determining a plurality of candidate coding modes, wherein each candidate coding mode transforms a set of previously-coded points into a candidate predicted set of points; selecting a coding mode from among the plurality of candidate coding modes using rate-distortion optimization, where the rate-distortion optimization includes, for one of the candidate coding modes, determining a geometric distortion between the set of points and the candidate predicted set of points produced by said one of the candidate coding modes, and wherein the geometric distortion is determined based on a sum of the absolute distance between each point in the set of points and a respective nearest predicted point in said candidate predicted set of points; and coding the set of points partly based on the predicted set of points determined by the selected coding mode, to generate the bitstream” of claim 1.  

With regards to claim 13, Chou (US 2017/0347122) discloses an encoder for encoding a point cloud to generate a bitstream of compressed point cloud data (paragraph 318), the point cloud being located within a volumetric space recursively split into sub-volumes and containing the points of the point cloud (paragraph 102), each of the points having a geometric location within the volumetric space (paragraph 102), wherein a volume contains a set of points the locations of which are to-be-coded (paragraph 319), the encoder comprising: a processor (paragraph 40, fig.1, element 110); memory (paragraph 40, fig.1, element 120 and 125); and an encoding application containing instructions executable by the processor that, when executed, cause the processor to: code the set of points to generate the bitstream (paragraph 319).
Guo (US 2012/0147961) discloses an encoder comprising: a processor (paragraph 153); memory (paragraph 152); and an encoding application containing instructions executable by the processor that, when executed, cause the processor to: identify geometric partitioning modes (paragraph 138); compute geometric distortions for partitioned prediction blocks (paragraph 138); code prediction blocks (paragraph 72).
The prior art, either singularly or in combination, does not disclose the limitation “an encoding application containing instructions executable by the processor that, when executed, cause the processor to: determine a plurality of candidate coding modes, wherein each candidate coding mode transforms a set of previously-coded points into a candidate predicted set of points; select a coding mode from among the plurality of candidate coding modes using rate-distortion optimization, where the rate-distortion optimization includes, for one of the candidate coding modes, determining a geometric distortion between the set of points and the candidate predicted set of points produced by said one of the candidate coding modes, and wherein the geometric distortion is determined    based on a sum of the absolute distance between each point in the set of points and a respective nearest predicted point in said candidate predicted set of points; and code the set of points partly based on the predicted set of points determined by the selected coding mode, to generate the bitstream” of claim 13.  

With regards to claim 14, Chou (US 2017/0347122) discloses a non-transitory processor-readable medium storing processor-executable instructions (paragraph 40) for encoding a point cloud to generate a bitstream of compressed point cloud data (paragraph 318), the point cloud being located within a volumetric space containing the points of the point cloud (paragraph 102), each of the points having a geometric location within the volumetric space (paragraph 102), wherein a sub-volume within the volumetric space contains a set of points the locations of which are to- be-coded (paragraph 319), wherein the instructions when executed by a processor, cause the processor to: code the set of points to generate the bitstream (paragraph 319).
Guo (US 2012/0147961) discloses a non-transitory processor-readable medium storing processor-executable instructions for encoding data, wherein the instructions when executed by a processor, cause the processor to: identify geometric partitioning modes (paragraph 138); compute geometric distortions for partitioned prediction blocks (paragraph 138); code prediction blocks (paragraph 72).
The prior art, either singularly or in combination, does not disclose the limitation “determine a plurality of candidate coding modes, wherein each candidate coding mode transforms a set of previously-coded points into a candidate predicted set of points; select a coding mode from among the plurality of candidate coding modes using rate-distortion optimization, where the rate-distortion optimization includes, for one of the candidate coding modes, determining a geometric distortion between the set of points and the candidate predicted set of points produced by said one of the candidate coding modes, and wherein the geometric distortion is determined based on a sum of the absolute distance between each point in the set of points and a respective nearest predicted point in said candidate predicted set of points; and code the set of points partly based on the predicted set of points determined by the selected coding mode, to generate the bitstream” of claim 14. 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 14.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488